NO. 12-20-00275-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

JUSTIN ALLEN JONES,                                §      APPEAL FROM THE 2ND
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      CHEROKEE COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Justin Allen Jones filed a notice of appeal to challenge his conviction in trial court cause
number 21394. Under the rules of appellate procedure, the notice of appeal must be filed within
thirty days after the sentence is imposed or within ninety days after sentence is imposed if the
defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides
that an appellate court may extend the time to file the notice of appeal if, within fifteen days after
the filing deadline, the party “(a) files in the trial court the notice of appeal; and (b) files in the
appellate court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3.
       In this case, sentence was imposed on November 6, 2020, and the case information sheet
from the Cherokee County District Clerk’s Office reflects that Appellant did not file a motion for
new trial; thus, Appellant’s notice of appeal was due on or before December 7. See TEX. R. APP.
P. 26.2(a). Appellant filed his notice of appeal on December 14 and did not file a motion for
extension of time.
       On December 16, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal
would be dismissed unless the information was amended on or before December 28 to show this
Court’s jurisdiction. This deadline passed without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is filed within the fifteen-day
period, but no timely motion for extension of time is filed, the appellate court lacks jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for lack of
jurisdiction. Olivo, 918 S.W.2d at 522-23.
         Here, Appellant’s notice of appeal was not timely filed and he did not file a motion for
extension with this Court within the time prescribed by Rule 26.3. Accordingly, we dismiss
Appellant’s appeal for want of jurisdiction.2 See id. at 522; see also TEX. R. APP. P. 43.2(f).
Opinion delivered January 13, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).
        2
          Unlike the Texas Supreme Court, the Texas Court of Criminal Appeals has not held that an extension is
implied when a notice of appeal is filed within fifteen days after the filing deadline. Lair v. State, 321 S.W.3d 158,
159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (citing Few v. State, 230 S.W.3d 184, 189–90 (Tex. Crim.
App. 2007), Bayless v. State, 91 S.W.3d 801 (Tex. Crim. App. 2002), Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997)).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 13, 2021


                                         NO. 12-20-00275-CR


                                      JUSTIN ALLEN JONES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 2nd District Court
                           of Cherokee County, Texas (Tr.Ct.No. 21394)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.